The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the claims, examiner makes the following observations.  Claim 1 is directed to the titration system structure and is not limited by its intended purpose or the particular fluids that are supposed to be used in it.  In other words, the scope of claim 1 is a titration system comprising a manifold for mixing a first fluid (continuously flowing stream) with a second fluid (titrant); a first (sample) pump for pumping the first fluid (continuously flowing stream) into the manifold; a second (first titrant) pump for pumping a second fluid (titrant) into the manifold; a third (second titrant) pump for pumping a third fluid (titrant) into the manifold; a detector; a controller coupled to the first, second and third pumps and the detector so that it can control the three pumps and receive data from the detector  to detect the occurrence of a titration endpoint.  A similar observation can be made for claim 15.  A similar scope can be used except that claim 16 requires 4 separate pumps that are connected to the reaction manifold.  
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is clear that the titrant pump is connected to the reaction manifold, however, the structural relationship between the first titrant pump, the second titrant pump and the reaction manifold is not clear.  Are both first and second titrant pumps individually connected to the manifold or is there a single connection between the first and second titrant pumps and the reaction manifold?  Additionally, the controller language in the part added to claim 1 comes before the claim actually requires a controller so that the first appearance of “the controller” does not have antecedent basis in the language preceding it.  Finally the structural relationship of the detector with the manifold is not clear.  Is the detector part of the manifold, connected to and downstream of the manifold or some other structural relationship?  With respect to claim 2, it is not clear if the “a titrant inlet” language is one of two inlets to the manifold for titrant or requires that the second and third pumps are connected to the manifold through a single inlet.  With respect to claim 3, is the conditioning manifold part of the reaction manifold or does the conditioning manifold simply connect to the reaction manifold at a point downstream of a sample inlet and upstream of the titration inlet?  In claim 7 it is not clear if the limitation is referring to each of the two pumps that 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 13-14 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claims 1, 3, 12 and 15 do not require connection to a source of the sample, titrants or conditioning reagents, defining the conditioning reagent does not amount to a further limitation of claim 12 or claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims  and  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bendikov.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bendikov in view of Fuhrmann.  In the paper, with respect to claim 1, Bendikov teaches an automated titration system (title) comprising a reaction manifold for mixing a continuously flowing and refreshed sample stream containing an unknown concentration of an analyte with titrant (see figure 1); a sample pump for pumping the continuously flowing and refreshed sample stream into the reaction manifold (figure 1, first paragraph of the experimental section on page 372); a titrant pump for pumping the titrant into the reaction manifold to contact the continuously flowing and refreshed sample stream (figure 1, first paragraph of the experimental section on page 372); a detector for detecting a titration endpoint of the reaction between the analyte and the titrant (figures 1-2 and the paragraph bridging pages 372-373); and a controller (see the last full paragraph on page 372) communicatively coupled to the sample pump, the titrant pump, and the detector, wherein the controller controls the sample pump to set the flow rate of the continuously flowing and refreshed sample stream, controls the titrant pump to set the flow rate of the titrant, .  
In the paper Fuhrmann teaches linear concentration gradients were generated by means of computer-controlled micropumps to implement triangle-programmed flow titrations.  Precise determinations could be performed under defined conditions without calibration.  The use of inverse flow-rate gradients enables volumetric titrations to be performed in constantly flowing streams.  The mixing of flow-rate gradients of the titration reagent and the sample solution, which are inverse to each other, opens up a way to titrate samples with concentrations varying over several orders of magnitude.  The zone sampling out of precisely defined triangle concentration profiles and the injection into a continuously streaming sample or standard solution opens up a way to methods of flow- injection analysis (FIA) with improved reliability and on-line calibration.  The titrations and the FIA procedures are controlled and analyzed 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Bendikov titration pump to include two pumps controlled as taught by Fuhrmann because as shown by Fuhrmann, such a configuration is an alternative of Bendikov and allows an increase in the determination range.  
Claims 3-5, 12-13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bendikov in view of Fuhrmann as applied to claims 1 or 18 above, and further in view of Marcos (Analyst 1992).  In the paper with respect to claims 3-5, 12-13, 17 and 23, Bendikov does not teach a conditioning manifold upstream from the titrant inlet and downstream from the sample .  
In the paper Marcos teaches two methods for the simultaneous determination of zinc and copper and of calcium and magnesium, based on the use of flow-rate gradients and spectrophotometric detection in unsegmented systems.  The underlying chemistries of the determinations are a ligand-exchange reaction and a pH change, respectively, in completely continuous and flow-injection manifolds.  By automatically changing the ligand concentration or pH, one can ascertain the contribution of each ion to the recorded signal.  The performance of the two proposed methods was tested on both synthetic and real samples, involving the simultaneous determination of zinc and copper and of calcium and magnesium.  Relative standard deviations between 1.5 and 5% were found for the precision of the proposed methods.  The paragraph bridging pages 1629-1630 describes the two manifolds shown in figure 1.  Of relevance to the instant claims is the completely continuous manifold system of figure l(a).  Two pumps were needed: a conventional pump (CP) that was operated at constant flow rate, and a programmable pump (PP) that was used to set the flow gradients or change the flow rate on command by the microcomputer via an interface.  In the completely continuous system, the sample and solution B merged at C1, and the mixed stream was merged with solution A at C2.  Beginning with the paragraph bridging the columns of page 1630 to the first full paragraph of page 1631, Marcos describes a titration with a ligand exchange reaction in the completely continuous system.  For this reaction, the titrant is DCTA which displaces the Zn2+ from its complex with the indicator Zincon but not the Cu2+ ion.  The sample (a mixture of copper and zinc solutions) is merged with a Zincon stream (the conditioning reagent, solution B) at the first confluence point (C1), so Zincon complexes are formed along reactor R1 (a mixing coil/reactor).  The flow rate of the DCTA solution is increased linearly with time (from zero to a maximum value), resulting in a gradual increase in the concentration of this reagent at C2.  The addition of DCTA resulting from increased flow rate causes both the dissociation of the Zn2+-Zincon complex and dilution after C2 (both effects must be considered).  The reaction was simultaneously monitored at three different wavelengths by using the diode-array spectrophotometer.  The zinc and copper concentrations are calculated from these wavelengths.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a sample conditioning manifold such as taught by Marcos into the .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bendikov in view of Fuhrmann  and Marcos as applied to claim 13 above, and further in view of Bolduc (US 2014/0273244).  Bendikov does not teach potassium iodide, acetic acid, starch indicator, ammonium molybdate, or a combination thereof as a conditioning reagent.  
In the patent publication Bolduc teaches and automatic titrator for various chemical reactions to perform titrations.  Figures 4a-4c show an automated continuous flow embodiment used for calculating peracid concentration in a system.  Paragraphs [0037]-[0038] teach adding a reagent or catalyst (conditioning reagent) to the sample prior to titrating the sample.  Paragraph [0014] teaches that reagents may comprise materials such as potassium iodide (KI), a weak acid such as acetic acid, and a starch indicator.  Paragraph [0026] teaches that a catalyst, such as ammonium molybdate, may be added.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the Bendikov apparatus for a titration such as taught by Bolduc and incorporate conditioning reagents such as potassium iodide (KI), acetic acid, and a starch indicator or a catalyst, such as ammonium molybdate into the Bendikov system because of the utility of the Bendikov system for various reactions and the fact that Bolduc uses a continuous flow titration system for that purpose. 
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record does not teach or fairly suggest the combined structure of claim 15.
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. In response to the claim changes the anticipation rejection has been withdrawn, new clarity issues have been outlined and the obviousness rejections have been modified to cover the previously anticipated claims.  As such the argument against the anticipation rejection and the argument against the previous clarity rejection are moot.  With respect to the argument against claim 8 which was incorporated into claim 1, examiner notes that the claims do not require that the titrant is present at any concentration in particular only that the titrant is present in different concentrations.  Examiner has interpreted this to mean that the titrant in the first and second .  
With respect to the rejection of claims 3-5, 12-14, 17 and 23, the Fuhrmann reference is now part of the reference combination used to reject these claims.  Since Bendikov in view of Fuhrmann show the obviousness of the titrant pump being a first titrant pump and a second titrant pump, the Marcos and Bolduc references are not required to show this feature.  Of these claims.  Thus the argument against the obviousness of these claims is not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to flow titration systems.  Of note, the Marcos paper shows that different detectors can be used with the same flow titration system and the two patent documents appear to have the same inventors as the above applied Fuhrmann paper.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797